                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

MARK MUCHA,

       Plaintiff,

v.                                                       Case No. 6:20-cv-805-Orl-37DCI

FEDERAL RESERVE BANK; and
WELLS FARGO BANK,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff, proceeding pro se, sued Defendants. (Doc. 1 (“Complaint”).) On sua

sponte review, the Complaint is dismissed for failure to adequately allege subject matter

jurisdiction and to comply with the Federal Rules of Civil Procedure.

       Federal courts have the “power to decide only certain types of cases”—including

those brought under the “Constitution, laws, or treaties of the United States” and those

based on diversity jurisdiction. See Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1260–61

(11th Cir. 2000); 28 U.S.C. §§ 1331, 1332. Federal courts have the obligation, in every case,

to “zealously insure that jurisdiction exists.” See Smith v. GTE Corp., 236 F.3d 1292, 1299

(11th Cir. 2001). When subject matter jurisdiction is absent, courts “must dismiss the

action.” Fed. R. Civ. P. 12(h)(3).

       First, Plaintiff has not adequately alleged a basis for this Court’s jurisdiction.

Plaintiff alleges subject matter jurisdiction exists under 28 U.S.C. § 1391 (Doc. 1, ¶ 2), but

§ 1391 concerns proper venue, not subject matter jurisdiction. See 28 U.S.C. § 1391.

                                             -1-
Plaintiff states his case is “pursuant to The Administrative Procedure Act 5 U.S.C. § 701,

et. seq., The Federal Reserve System 12 U.S.C. § 262–263, Margin Requirements 15 U.S.C.

§ 78g Lower and Higher Margin Requirements.” (Doc. 1, ¶ 1.) But the Complaint lacks a

statement of claims and has a brief background section, so it’s unclear which, if any,

federal statutes apply to his claims. (See id. ¶¶ 6–12); 28 U.S.C. § 1331. And Plaintiff has

not alleged Defendant’s citizenship to establish diversity jurisdiction under § 1332. (See

Doc. 1, ¶¶ 4–5); 28 U.S.C. § 1332.

       Second, Plaintiff’s Complaint violates the Federal Rules of Civil Procedure.

Because Plaintiff failed to adequately allege a basis for the Court’s jurisdiction, the

Complaint doesn’t comply with Rule 8(a), which requires “a short and plain statement of

the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1). And because Plaintiff

failed to sign the Complaint (see Doc. 1, p. 2), the Complaint violates Rule 11(a), which

states “[e]very pleading . . . must be signed by at least one attorney of record in the

attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P.

11(a). Notwithstanding Plaintiff’s pro se status, the Federal Rules of Civil Procedure still

apply. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (stating that even pro se

litigants are “subject to the relevant law and rules of court, including the Federal Rules

of Civil Procedure”).

       Should Plaintiff elect to amend, the amended complaint must clearly identify the

basis for the Court’s subject matter jurisdiction and comply with the Federal Rules of

Civil Procedure. Before doing so, Plaintiff is encouraged to consult the resources available



                                            -2-
to pro se litigants on the Court’s website. 1

          Accordingly, it is ORDERED AND ADJUDGED:

          1.    Plaintiff Mark Mucha’s Complaint (Doc. 1) is DISMISSED WITHOUT

                PREJUDICE.

          2.    On or before Tuesday, May 26, 2020, Plaintiff may file an amended

                complaint correcting the deficiencies identified in this Order. Failure to

                timely file will result in the closure of this action without further notice.

          DONE AND ORDERED in Chambers in Orlando, Florida, on May 12, 2020.




Copies to:
Pro se party




      1   http://www.flmd.uscourts.gov/litigants-without-lawyers.
                                                -3-
